Mr. Justice Wilkin delivered the opinion of the Court: 'The chancery proceeding settled all controversy as to appellee having received an advancement in full of his share of said •estate, but appellant still contends that he is, at most, entitled to but one-eighth of said estate, whereas the judgments ■of the county and circuit courts give him one-fourth thereof. This contention is based upon the theory, that notwithstand-' ing a part of the heirs of deceased may have in fact received from him the several sums reported by the administrator as advancements, yet, there being no charge in writing by said deceased, or acknowledgment in writing by said heirs, the same ■can not be deemed to have been made in advancement—relying on section 7, chapter 39, of the Bevised Statutes. We think the administrator’s report itself is a full answer to this position, wherein it is shown, that although said advancements were not in writing, each of said heirs had been willing to stand to and abide by the well known wish and desire of said deceased, and that he, the administrator, had settled with each ■of therfwpon the basis of their having received the said sums as advancements. We do not understand that heirs, or descendants of an intestate, who may in fact have received advancements from their ancestor, can not waive their right to have the same evidenced by writing,—and this, on the proof made in this record, the heirs of William Long not excepting to said administrator’s report have clearly done. There is no issue, here, between these heirs and the administrator, and if there was, no such mistake of law or fact has been shown in this case as would authorize a court to relieve these parties against the effect of their voluntary settlement with the ad..ministratpr, as set forth in his report. Appellant makes the point that the circuit court erred in admitting parol evidence to show that some of the heirs had received their shares, or a part of them, in advancement. The particular evidence subject to this objection is not pointed 1 out. While it is true that where the question in issue is whether a gift or grant shall be deemed an advancement, parol evidence is incompetent to prove the intention with which it was made and received, yet, as between these parties, the-evidence offered was competent, in connection with the final report of the administrator. It is also objected that the court below improperly allowed appellee to testify in his own behalf. He seems to have testified to nothing except as to who were parties to the chancery proceeding referred to. We see no objection to his competency for that purpose. We find no substantial error in this record, and are convinced that, on the showing made by the administrator in his final report, the county court was fully justified in making the order it did. The judgment of the Appellate Court must be affirmed. Judgment affirmed.